Citation Nr: 0615372	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
sinusitis, status post surgery, manifested with 
symptomatology of atrophic rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945, and July 1947 to July 1964.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
April 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, and a transcript is of 
record.  A May 2006 letter articulated a ruling at the latter 
hearing that the veteran's motion for an advance on the 
docket was granted pursuant to 38 C.F.R. § 20.900(c).  



FINDING OF FACT

The record does not show the requisite improvement in 
manifestations of the veteran's sinusitis status post surgery 
related to resultant atrophic rhinitis, such that the veteran 
experienced chronic clear rhinorrhea, intermittent nasal 
congestion, and headaches requiring continued treatment; but 
the veteran's post-surgical disability had not manifested 
with consistent symptomatology of purulent discharge or 
crusting.  



CONCLUSION OF LAW

The criteria for entitlement to restoration of a 30 percent 
disability evaluation for sinusitis, status post surgery, 
manifested with symptomatology of atrophic rhinitis,  have 
been met; the criteria for a rating in excess of 30 percent, 
however, have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 
2002); 38 C.F.R. §§ 3.344(c), 4.2, 4.7, 4.97, Diagnostic Code 
6511 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a February 2002 letter.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding an 
increased rating (the February 2002 letter indicated that an 
increase in severity of a service-connected disability would 
provide support for the pending claim).  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because the issue concerning an increased rating is denied 
below, any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received VCAA notification prior to the 
rating decision on appeal.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
VCAA letter of record.  Particularly, the February 2002 
letter told the veteran that he could tell VA of "any 
additional information" that he wanted VA to try and get.  
Read as a whole, it gave sufficient notice of VA's desire to 
obtain whatever relevant evidence it could.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA examinations from July 
2001, April 2002, and August 2002.  Also, the RO obtained 
outpatient VA records from the Tampa VA Medical Center (1999 
to 2003); a May 2002 letter from the veteran's VA primary 
care provider; an undated letter from Dr. Pamela McGinnis; 
and records from the USAF Hospital, Elmendorf AFB, Alaska.  
Also, the veteran submitted various lay statements.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Prior to reducing a rating, VA must show the disability 
actually improved.  In Brown v. Brown, 5 Vet. App. 413, 421 
(1993), Court held that VA is required to establish by a 
preponderance of the evidence the reduction in rating was 
warranted.  The degree of impairment resulting from a 
disability involves a factual determination of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, only the 
specific factors as are enumerated in the applicable rating 
criteria may be considered.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344, requires the RO and the Board ensure a rating 
reduction be based on an examination that is as complete as 
the examinations that formed the basis for the original 
rating and that the condition not be likely to return to its 
previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. 
Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be 
accomplished when the rating agency determines that evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  Where a rating has been in effect for less than 
five years, however, the regulatory requirements under 38 
C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 
38 C.F.R. § 3.344(c).  In such cases 38 C.F.R. § 3.344(c) 
states reexamination disclosing improvement will warrant 
reduction in rating.

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) are inapplicable in cases where a rating has 
been in effect for less than five years, the Court has held 
that several general regulations are applicable to all rating 
reduction cases, regardless of the length of time a 
particular rating has been in effect.  The Court stated 
certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the veteran's 
disability."  Brown, 5 Vet. App. at 420 (referring to 38 
C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an 
inquiry as to "whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations."  Id. at 421.

Analysis

Again, 38 C.F.R. § 3.344(c) states reexamination disclosing 
improvement will warrant reduction in rating.  Based upon a 
review of the entire history of the veteran's disability, 
Brown, 5 Vet. App. at 420, a reduction is not appropriate.

From a historical perspective, just prior to discharge the 
veteran underwent an examination for VA compensation 
purposes, and complained of splitting headaches and pressure 
behind the eyes and mucopurulent discharge was found.  A May 
1965 rating decision granted service connection for sinusitis 
and assigned a 10 percent disability evaluation.  

In August 1967, the veteran submitted a letter from C. E. 
Chenoweth, M.D., who noted a diagnosis of low grade 
ethmoiditis, and an August 1967 rating decision continued the 
10 percent rating.  

A July 1970 VA examination report indicated that the veteran 
complained of pain and pressure behind the right eye for 
years, pain and pressure when the weather changed, and the 
right side of his nose obstructed intermittently.  Objective 
findings included narrow nasal airway, purulent posterior 
pharyngeal drainage, no polyps, and some crusts in the nose.  
The impression was sinusitis by history, and chronic rhinitis 
and vasomotor rhinitis.

A May 1988 treatment record from the USAF Hospital, Elmendorf 
AFB, Alaska, noted the veteran's complaint of sinus 
congestion.  A March 1991 radiologist report rendered an 
impression of mild or minor changes in the right maxillary 
sinus and sphenoid, but with large areas of dense 
opacification of the ethmoid due to mucosal thickening.  In 
April 1991, the veteran underwent surgery (bilateral 
endoscopic ethmoidectomy, bilateral middle turbinectomy, 
bilateral nasal polypectomy, and bilateral endoscopic natural 
antrostomy) due to a preoperative diagnosis of chronic 
ethmoid sinusitis, chronic nasal polyps, and recurrent 
bilateral maxillary sinusitis.  

In August 2000, the veteran sought an increased rating for 
service-connected sinusitis, and he underwent a July 2001 VA 
examination.  The veteran stated that he had longstanding 
difficulty with nasal obstruction.  He noted a recent surgery 
with an initial benefit in his nasal obstruction; the last 
year and a half, however, had produced worsening 
symptomatology, including nasal obstruction supine and 
standing, headaches, aural fullness with difficulty in 
equalizing pressure in the ears, and nasal discomfort.  
Objective findings included that the veteran breathed through 
his mouth during the first part of the examination, and then 
after decongestant breathed through his nose.  The examiner 
found no purulent discharge or sinus tenderness, but noted 
mild crusting along the lamina papyracea on the left side.  

The examiner's impression included that the veteran had nasal 
obstruction, and that there were multiple etiologies to his 
nasal obstruction.  The examiner did not find chronic or 
acute sinus infection.  Rather, the examiner stated that the 
veteran's primary abnormality was due to his prior surgery, 
and he was suffering from atrophic rhinitis due to his 
abnormal postsurgical anatomy.  Also, the veteran's 
difficulties might have had an allergic component.  The 
veteran was also diagnosed as having anomia.  

Thereafter, an August 2001 rating decision granted an 
increased rating of 30 percent for service-connected 
sinusitis.  In February 2002, the veteran filed a claim for 
an increased rating stating that his condition had worsened.  

Pursuant to the claim, various records were added to the 
claims file:  A December 2001 progress note from the Tampa VA 
Medical Center indicated that the veteran sought treatment 
due to congestion and had bleeding yesterday.  In January 
2002, an assessment found clinical sinusitis due to yellow 
discharge and pressure in the facial area.  In February 2002, 
the veteran complained of a sinus infection involving a 
headache, stuffy nose, mouth breathing, sore throat, right 
ear pain, chills, and fever, for about one month.  An 
assessment found an upper respiratory infection, probable 
early sinus infection.  

The record contains a February 2002 treatment note from a VA 
physician, who found a probable early sinus infection.  

An April 2002 VA radiology report found extensive sinonasal 
post-surgical changes, mild mucosal thickening at the frontal 
sinuses anteriorly, and the paranasal sinuses appeared to be 
otherwise clear.  

At an April 2002 VA examination the veteran denied purulent 
discharge.  His current symptomatology consisted of chronic 
clear rhinorrhea, worse in the morning, intermittent nasal 
congestion, headaches, ocular nasal pruritus, itchy and 
watery eyes, and infraorbital edema with pigmentary changes.  
The veteran mentioned three previous sinus surgeries.  He had 
been placed on antibiotics on at least three occasions in the 
last year for discolored nasal discharge.  Objective findings 
included mild mucosal thickening, which did not appear to be 
of clinical significance.  The impression was allergic 
rhinitis and atrophic rhinitis (as due to very extensive 
surgical changes).  

A May 2002 letter from the veteran's VA primary care provider 
stated that the veteran had been treated for multiple chronic 
illnesses to include recurrent frontal and bilateral 
maxillary sinusitis, and that he had been placed on 
antibiotics twice within the last six months for sinusitis.  
The record also contains an undated letter from Dr. Pamela 
McGinnis, who described herself as a neighbor and caretaker 
of the veteran's disable wife.  Dr. McGinnis described that 
she had observed the veteran's severe attacks with sinuses, 
including debilitating headaches, congestion, and 
chills/fever.    

A May 2002 rating decision proposed to decrease a 30 percent 
rating for sinusitis to 10 percent, and the veteran expressed 
disagreement therewith.  He submitted a June 2002 statement 
that he was currently on antibiotic medication again for the 
condition, and that he suffered 24 hours a day with more or 
less intensity.   

An August VA 2002 treatment record noted allergy sinusitis-
like symptoms, and that the veteran was on steroid spray and 
antihistamine.  

In August 2002, the veteran underwent a VA examination with 
the same examiner from April 2002.  Physical findings 
included no polyps, no purulence, and no crusting.  There 
were significant atrophic changes to mucosa throughout his 
nose, included within the residual maxillary sinuses.  The 
examiner opined that the veteran was not suffering from 
chronic sinusitis despite a note from the veteran's physician 
assistant primary care provider to the contrary.  The veteran 
exhibited classic symptomatology related to pathologies, the 
first of which was allergic rhinitis.  The veteran had had 
extensive surgery with obliteration of the his ethmoid 
sinuses as well as extensive removal of the lateral nasal 
walls.  The examiner noted that the latter situation caused 
atrophic rhinitis, and listed the classic symptomatology of 
atrophic rhinitis as involving nasal congestion and facial 
pain, as well as crusting and intermittent discolored nasal 
discharge.  Therefore, the examiner opined, the veteran was 
not suffering from chronic sinusitis, but rather suffered 
from both allergic rhinitis and atrophic rhinitis.   

Thereafter, the RO issued a September 2002 rating decision 
that decreased the rating from sinusitis from 30 percent to 
10 percent, and granted service connection for rhinitis with 
an evaluation of 0 percent.  

A December 2003 VA treatment note contained the veteran's 
complaint of nasal drainage, mostly clear but occasionally 
purulent, and also pain over the right frontal sinus and 
along the ethmoid bilaterally.  The veteran had been using 
topical nasal steroids, as well as nasal saline irrigation 
with minimal amounts of relief.  His last course of 
antibiotics had been six months earlier.  A CT scan showed 
minimal sphenoid sinus disease, and a minimal amount of 
frontal sinus disease.  The impression was that the veteran's 
symptoms were most likely related to atrophic rhinitis from 
his multiple surgeries.  The assessor noted that there was no 
good surgical therapy for atrophic rhinitis and it had to be 
treated with medical therapy.  

At his hearing, the veteran testified that he was currently 
taking antibiotics, that he had continual headaches, he 
experienced earaches, and had clear fluid discharge.  In a 
statement received at the hearing the veteran noted he had to 
breathe through his mouth, which made it extremely dry.    

The veteran had been granted an increased 30 percent 
disability rating under 38 C.F.R. § 4.97, Diagnostic Code 
6511, which pertains to chronic ethmoid sinusitis.  
Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
rating formula for sinusitis.  Diagnostic Code 6510 pertains 
to chronic pansinusitis sinusitis; 6512 pertains to chronic 
frontal sinusitis; 6513 pertains to chronic maxillary 
sinusitis; and 6514 pertains to chronic sphenoid sinusitis.  
Under the general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
for, chronic osteomyelitis
following radical surgery, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

Based upon the preceding, particularly given the apparent 
ongoing manifestation of nasal discharge, and use of 
antibiotic, and when comparing the medical evidence upon 
which the 30 percent increased rating was based, and the 
evidence generated thereafter, the Board cannot conclude that 
the evidence (particularly medical examinations) disclose 
improvement of the veteran's service-connected disability to 
warrant a reduction.  That is, the veteran's atrophic 
rhinitis from surgery for sinusitis appears to be a chronic 
problem that requires continual treatment as shown by the 
evidence relied upon by the RO to grant the 30 percent 
rating, and the evidence added to the claims file thereafter.  
Resolving any doubt in the veteran's favor, a 30 percent 
disability evaluation is restored.  

The evidence does not show, however, that the veteran is 
entitled to a rating in excess of 30 percent at this time.  
It does not appear that the veteran has been diagnosed as 
suffering from chronic osteomyelitis, or has near constant 
sinusitis with purulent discharge or crusting.  Rather, the 
evidence indicates that the veteran's discharge is generally 
clear and at most intermittently discolored (or at most 
intermittently purulent)-and particularly as of his April 
2006 hearing, the veteran testified that he did not 
experience crusting after he cleared his nose of discharge 
(which was "clear fluid mostly") in the mornings.  Though 
the July 2001 VA examiner found mild crusting, subsequent 
assessment found no crusting (at the April and August 2002 VA 
examinations, for example).  Any purulent discharge or 
crusting experienced by the veteran has not been found to be 
present to a degree of regularity as anticipated by the 
language of the rating criteria for a 50 percent evaluation.  
That is, because the record contains a number of medical 
notes specifically addressing manifestations of the veteran's 
service-connected disability that found no crusting or 
purulent discharge, it cannot be concluded that the veteran, 
in fact, suffers from purulent discharge or crusting. 

Because the veteran's disability is not productive of 
symptomatology listed in Diagnostic Code 6511 for the next 
highest rating of 50 percent, a rating in excess of 30 
percent is not appropriate at this time in accordance with 
the regulation that the Board must apply.  


ORDER

Restoration of a 30 percent rating for sinusitis, status post 
surgery, manifested with symptomatology of atrophic rhinitis, 
is granted.  

A rating in excess of 30 percent for sinusitis, status post 
surgery, manifested with symptomatology of atrophic rhinitis, 
is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


